UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                        CAMPANELLA, SALUSSOLIA, and FLEMING
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                          v.
                    Sergeant First Class JEFFERY A. SINCLAIR
                           United States Army, Appellant

                                      ARMY 20160267

                  Headquarters, 21st Theater Sustainment Command
                        Christopher D. Carrier, Military Judge
                  Colonel Paula I. Schasberger, Staff Judge Advocate

For Appellant: Captain Timothy G. Burroughs, JA (argued); Colonel Mary J.
Bradley, JA; Major Patrick J. Scudieri, JA; Captain Timothy G. Burroughs, JA (on
brief); Colonel Mary J. Bradley, JA; Major Julie L. Borchers, JA; Captain Timothy
G. Burroughs, JA (on reply brief).

For Appellee: Captain Meredith M. Picard, JA (argued); Lieutenant Colonel Eric K.
Stafford, JA; Major Michael E. Korte, JA; Captain Meredith M. Picard, JA (on
brief).


                                       30 March 2018

                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

FLEMING, Judge:

       In this case, we do not find appellant’s defense counsel were deficient. Even
assuming they were deficient, appellant does not establish that, but for his counsel’s
errors, the findings or sentence would have been different.

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of possessing and using steroids in violation of Article 112a,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a (2012), and, contrary to
his pleas, of three specifications of assault consummated by a battery, in violation of
Article 128, UCMJ. The convening authority approved the adjudged sentence of a
bad-conduct discharge and confinement for eight months.
SINCLAIR—ARMY 20160267

       This case is before us for review pursuant to Article 66, UCMJ. 1 Appellant
asserts three assigned errors; 2 two of which merit discussion but no relief.

                                   BACKGROUND

       Appellant was convicted of committing three assaults consummated by a
battery against his spouse, MS, by: 1) striking her in the throat on divers occassions
from on or about 5 January 2011 to 31 May 2012; 2) pushing her on the steps of a
second floor stairwell in June 2014; and 3) grabbing her neck and shaking her head
on 17 May 2015.

       Appellant and MS married in November 2010. The marriage was marked with
periods of separation—due to miltiary duties or martial strife—and periods of
reconcilation. The 17 May 2015 assault ended any attempts at reconcilation and led
to divorce and child custody proceedings.

       As to the first assault, MS testified appellant jabbed her in the throat while
driving in Fayetteville, North Carolina and in a public location near Colorado
Springs, Colorado. As to the Colorado incident, MS testified that a bystander called
law enforcement to report a mugging and an a attack. Both appellant and MS, when
questioned by law enforcement a few minutes later, denied an asssault occurred. A
stipulation of fact was admitted at trial stating that no law enforcement record of the
incident existed. MS and appellant were the only witnesses to testify about the
incident. Appellant testified an assault did not occur and reasoned that a bystander
must have called law enforcement because appellant was walking with MS’s purse,
which she had forgotten on a bench.

       The only eye-witnesses to the second and third assaults, which occurred in
Germany, were MS, appellant, and their infant children. Again, MS and appellant’s
testimony differed. Appellant testified the second assault did not occur and he
merely grabbed MS’s purse to get her attention as she was standing near the steps of
a stairwell.

       As to the third assault, appellant testified MS had slapped him in the face and
he grabbed her neck to defend himself and to protect his young daughter who was in
MS’s arms. Other than a neighbor, who testified to observing appellant and MS
shortly after the third assault and took photographs of MS’s neck injuries, there were
no eye-witnesses or physical evidence corroborating any of MS’s assault allegations.



1
    This court heard oral argument in this case on 14 March 2018.
2
  Pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), appellant raises
the same errors.


                                           2
SINCLAIR—ARMY 20160267

      Given the case was based primarily on testimony from MS and appellant, the
defense strategy centered on attacking MS’s credibility and motives. Defense
counsel pursued several theories to discredit MS during their presentation of
evidence and their cross-examination of her and other government witnesses.

       Appellant’s character was also challenged and the following uncharged
misconduct was admitted: 1) beginning immediately after the marriage, appellant
began to physically abuse MS by manipulating her wrist; 2) appellant jabbed MS in
the throat on dates prior to the first charged assault; 3) appellant engaged in an
adulterous relationship; and 4) appellant had used and possessed steroids for
approximately three years prior to the dates to which appellant pleaded guilty to
steroid use and possession.

       During the presentencing phase, appellant provided a short unsworn statement
and defense counsel admitted a sixty-six page “Good Soldier Book” containing
eleven character “letters of support,” his evaluations and awards, photographs, and
his enlisted record brief.

                              LAW AND ANALYSIS

                              A. Standard of Review

       Claims of ineffective assistance of counsel are reviewed de novo. United
States v. Gooch, 69 M.J. 353, 362 (C.A.A.F. 2011).

                        B. Ineffective Assistance of Counsel

       To establish ineffective assistance of counsel, appellant “bears the heavy
burden of meeting both prongs of a two-part test: that the performance of his
counsel was deficient and that he was prejudiced thereby.” United States v.
Weathersby, 48 M.J. 668, 670 (Army Ct. Crim. App. 1998) (citing Strickland v.
Washington, 466 U.S. 668 (1984)); see also United States v. Scott, 24 M.J. 186, 188
(C.M.A. 1987). The standard set forth in Strickland requires appellant to
demonstrate: 1) that counsel’s performance was deficient; and 2) that this
deficiency resulted in prejudice. 466 U.S. at 687. Appellant must show counsel
made errors so serious that counsel was not functioning as the “counsel” guaranteed
the defendant by the Sixth Amendment. Id. The relevant issue is whether counsel’s
conduct failed to meet an “objective standard of reasonableness” such that it fell
outside the “wide range of professionally competent assistance.” Id. at 688, 690.

       On appellate review, there is a strong presumption that counsel was
competent. Thus, appellant “must rebut the presumption by pointing out specific
errors made by his defense counsel which were unreasonable under prevailing
professional norms.” Weathersby, 48 M.J. at 670 (citing United States v. Cronic,



                                         3
SINCLAIR—ARMY 20160267

466 U.S. 648 (1984)); see also United States v. Grigoruk, 56 M.J. 304, 306-07
(C.A.A.F. 2002) (citing Strickland, 466 U.S. at 689).

       “[A] court deciding an actual ineffectiveness claim must judge the
reasonableness of counsel’s challenged conduct on the facts of the particular case,
viewed as of the time of counsel’s conduct.” Strickland, 466 U.S. at 690.
“[S]trategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable . . . .” Id. at 690-91.

       To establish prejudice and meet the second prong, appellant must show
“counsel’s errors were so serious as to deprive the accused of a fair trial, a trial
whose result is reliable.” Weathersby, 48 M.J. at 670 (citing Strickland, 466 U.S. at
687). This requires appellant to show that the errors had more than “some
conceivable effect” on the proceedings, but appellant “need not show that counsel’s
deficient conduct more likely than not altered the outcome in the case.” Strickland,
466 U.S. at 693.

       Appellant claims his defense counsel were ineffective in three ways: 1)
failing to fully attack MS’s credibility and motives; 2) failing to object to
inadmissible testimony and argument; and 3) failing to present an adequate
presentencing case. We disagree and address each allegation in turn.

                     1. Attacking MS’s Credibility and Motives

       Appellant asserts his counsel were deficient in attacking MS’s credibility in
four areas by failing to offer: 1) three hundred and twelve pages of Skype messages
between MS and appellant over an approximate nine month period where MS omits
discussion of being assaulted by appellant; 2) evidence that MS lied in a family
court proceeding; 3) Sergeant First Class (SFC) Downen’s opinion that MS
possessed an untruthful character; and 4) a witness who would testify she heard MS
state “all you have to do is hold something against your husband and you’ll get your
way.”

                                 a. Skype Messages

       Appellant’s assertion that defense counsel were deficient by failing to admit
three hundred and twelve pages of Skype messages, collected by appellant as
opposed to law enforcement, is unpersuasive. First, defense did admit an exhibit
with pertinent Skype pages to attack MS’s credibility. Second, even if we were to
assume appellant provided a complete record of the Skype messages between himself
and MS, defense counsels’ affidavits provide compelling strategic reasons for not
seeking their admittance.




                                          4
SINCLAIR—ARMY 20160267

      Defense counsel states:

             [T]he cost of admitting the entire string of messages was
             prohibitive because of uncharged misconduct contained in
             the string of messages. . . . The inference of fabrication
             that would arise from the charged allegations’ absence in
             the [Skype records] really added little to the other
             available impeachment. On the other hand, the cost would
             have been admission of a lot of uncharged misconduct and
             some proof of obstruction. 3

      Having reviewed the Skype messages, we find defense counsels’ strategic
conclusion that the three hundred and twelve pages of Skype messages were, at best,
of minimal probative value and, at worst, detrimental was not unreasonable.

                            b. Family Court Testimony

       Appellant asserts defense counsel failed to offer evidence that MS lied in a
United States court regarding whether she maintained an active protective order
against appellant in Germany. Defense counsel did attempt to obtain a copy of MS’s
family court testimony but was advised by appellant’s family court civilian attorney
that there was no transcript or recording of MS’s testimony. In the abscene of a
transcript or recording, defense counsel made a strategic decision to not cross-
examine MS on this issue because she could have denied such an allegation or even
provided an unfavorable response that defense counsel could not have rebutted.

       Even if defense counsel was able to admit extrinsic evidence on this issue by
calling a witness, such as appellant’s civilian attorney, to potentially impeach MS,
such testimony “would have diminished probative value because of the vagaries of
memory and the difficulties of translation” regarding MS’s ability to understand and
interact with the German judicial system. Defense counsel reasoned the probative
value of this evidence was low and the risk of an unfavorable response from MS
existed. We conclude defense counsel’s strategic decision to not present this
evidence was not deficient.




3
  The uncharged misconduct or unfavorable evidence included appellant maintaining
unit funds in a questionable manner, discussions and/or potential admissions of
adultery by appellant, appellant trying to reach a quid pro quo agreement with MS
that he would drop allegations against her if she dropped allegations against him,
and MS constantly alluding to appellant mistreating and being awful to her. At trial,
appellant was charged with an obstruction of justice specification but was ultimately
found not guilty of the offense.


                                          5
SINCLAIR—ARMY 20160267

                            c. SFC Downen’s Testimony

       We find no merit to the assertion that defense counsel were deficient in
failing to offer SFC Downen’s opinion that MS possessed an untruthful character.

       Sergeant First Class Downen grew up with appellant and was his good friend.
It became clear through the course of SFC Downen’s testimony that he was a
difficult witness to control and biased in favor of appellant. The below excerpt from
defense counsel’s affidavit provides an overview of the interactions with SFC
Downen:

             [SFC Downen] wanted to talk about specific instances of
             when he felt [MS] had lied to him. I had to stop our
             discussions multiple times to go over the rules of evidence
             with him and explain what he could and could not testify
             to. During his trial testimony, SFC Downen was a very
             difficult witness to control. He talked [over] Government
             objections and repeatedly tried to delve into topics
             prohibited by the rules of evidence. As he did so, he
             began to appear like less of an unbiased observer and more
             like [an appellant] partisan. . . . In addition, SFC Downen
             knew the details of appellant’s uncharged misconduct. I
             worried that SFC Downen’s inability to stay within the
             confines of permissible testimony would open the door to
             the Government introducing evidence on those topics.
             Given the circumstances of his testimony, . . . and the fact
             we had two other witnesses who could testify to [MS’s]
             truthfulness, I decided to end my direct of SFC Downen.

        During the defense’s direct and re-direct examination, SFC Downen testified,
in the absence of objection from government counsel, to specific instances he
believed MS had lied in contravention of Military Rule of Evidence (Mil. R. Evid.)
608(b). 4 His testimony, although not expressly stated, created the distinct
impression he believed MS possessed a character for untruthfulness. The following
trial discussion between defense counsel and SFC Downen is illustrative:

             [Defense Counsel]: And during that time that you knew
             [MS], you just testified that the one lie that you recollect
             her telling you was that she exaggerated about how much



4
 Mil. R. Evid. 608(b) states during direct examination “extrinsic evidence is not
admissible to prove specific instances of a witness’s conduct in order to attack or
support the witness’s character for truthfulness.”


                                           6
SINCLAIR—ARMY 20160267

             money she had and that she later wrote you an email that
             she was ashamed of that exaggeration. Is that correct?

             [SFC Downen]: That is not correct. I did not say the one
             lie she told me, or that I’m aware of. I counted that lie,
             because I felt that’s what I was asked of significance, but
             that is not the only lie that I’m aware of.

       This illustration, combined with our review of the entire record, supports the
assertion in defense counsels’ affidavits that SFC Downen was a “wild card”
witness.

       Defense counsel’s strategic decision to not specifically elicit such testimony
was not deficient because: 1) SFC Downen’s testimony, in contravention of Mil. R.
Evid. 608(b), discussed specific instances of MS’s untruthfulness and created the
distinct impression and desired effect that she possessed a character for
untruthfulness; 2) it protected against the risk that his continued testimony would
open the door to government cross-examination on appellant’s uncharged
misconduct; and 3) defense counsel successfully admitted testimony from two other
witnesses that MS possessed a character for untruthfulness.

                            d. Hearsay Statement by MS

      Lastly as to MS’s credibility, appellant asserts his counsel failed to call a
witness who would testify that “[d]uring a meeting of military spouses, [the witness]
heard [MS] tell other wives words to the effect of ‘all you have to do is hold
something against your husband and you’ll get your way.’” Defense counsel
considered offering this information but did not for the following reason:

             [T]here would be no net gain to my client. Whether I
             asked MS about it on cross-examination or called [the
             witness] . . . there was little to [be] gained from the
             answer, even if MS admitted making the statement. [The
             witness] had no context about [MS’s] comment and did
             not know [MS]. MS may have denied saying it, claimed it
             was a joke, or had some other innocent explanation.
             Without some way to relate the comment to the case, the
             comment was just a distraction that could cost us
             credibility with the judge. Because we had so much other
             evidence of bias and motive to fabricate, we did not need
             to risk our credibility.

       The court accepts defense counsel’s explanation as a reasonable strategic
decision and finds they were not deficient in failing to offer this evidence.



                                          7
SINCLAIR—ARMY 20160267

               2. Objecting to Inadmissible Testimony and Argument

       Appellant asserts his counsel were deficient by failing to object to the
government presenting the following inadmissible testimony: 1) MS testifying to
uncharged misconduct that appellant physically abused her before the dates of the
charged offenses; and 2) MS describing the assault in Colorado as a “mugging or
attack.” Appellant asserts his counsel were deficient by failing to object to trial
counsel’s closing argument: 1) improperly using appellant’s “plea of guilty or
[providence] statements” regarding his steroid use; and 2) inappropriately
insinuating appellant was a violent person because of his steroid usage and he
possessed a propensity to assault MS.

                             a. Inadmissible Testimony

       Defense counsel concedes the government may have gotten “away with a
small amount of improper testimony” by MS regarding uncharged misconduct but it
was “very limited.” We agree. MS testified to several charged acts of assault by
appellant. Appellant testified those assaults did not occur. This case squarely
centered on whether the military judge, as finder-of-fact, believed MS or appellant.
Under this backdrop and MS’s testimony to multiple charged assaults, the admission
of limited uncharged misconduct provided little, if any, probative evidence
enhancing MS’s credibility, decreasing appellant’s credibility, or enhancing a
propensity argument that appellant assaulted MS. Even if defense counsel were
deficient by not objecting to MS’s testimony, appellant has failed to meet his burden
that the admission of such testimony was so serious as to deprive appellant of a fair
trial.

      As to MS’s description of the Colorado assault as a “mugging or attack,” the
defense counsel provided a reasonable strategic reason for not objecting. Defense
counsel theorized her description of the assault as a “mugging or attack” did not
make sense because no law enforcement report existed so her exaggeration of the
incident was evidence of her deception as to its occurrence.

                             b. Impermissible Argument

       We find trial counsel’s argument was not an impermissible use of appellant’s
“plea of guilty or [providence] statements.” During the contested trial, MS testified
to appellant’s steroid use and possession and the government admitted the enclosures
from appellant’s guilty plea stipulation of fact that documented his steroid use and
possession.

       Appellant specifically agreed in his pretrial agreement that he would not
“object to the stipulation’s admission during the providence inquiry, on the merits,
or during the pre-sentencing phase.” In the stipulation of fact, appellant agreed to



                                          8
SINCLAIR—ARMY 20160267

the admissibility of the stipulation’s enclosures. During the contested trial, the
military judge addressed the admissibility of the enclosures with the parties as
follows:

             [Military Judge]: So, the parties have agreed then that
             these [stipulation of fact enclosures] are admissible. I can
             consider these as substantive evidence, right?

             [Defense Counsel]: Yes, Your Honor. It was our
             understanding that it was part of the agreement.

       The evidence was properly admitted during the contested trial. Appellant
failed to establish any of his providence inquiry statements were used by the trial
counsel during their findings’ closing argument.

       As to the trial counsel insinuating appellant was violent or possessed a
propensity to assault MS because of his steroid use, defense counsel presented two
witnesses who gave their opinions that appellant possessed a character for
peacefulness. Appellant testified he was acting in self-defense to protect himself
and/or his daughter on 17 May 2015 and he used only the force necessary to repel
MS’s aggression. Defense presented witness testimony that appellant’s face was red
on 17 May 2015 after the assault in an attempt to corroborate appellant’s assertion
that MS had slapped him. Therefore, trial counsel’s argument regarding appellant’s
steroid use was a fair response to rebut defense’s evidence of self-defense,
reasonable force, and appellant’s possession of a character for peacefulness.

              3. Defense Counsels’ Efforts During the Findings Phase

       Even assuming defense counsel were deficient during the findings phase,
appellant has failed to establish that any alleged error, or combination of alleged
errors, deprived appellant of a fair trial. A review of defense counsels’ efforts
during the findings phase demonstrates appellant’s trial was fair.

       The defense counsel vigorously attacked MS’s credibility and motives in
several areas, to include: 1) she was seeking revenge against appellant because she
believed he had been in an adulterous affair; 2) she was attempting to better her
position for divorce and child custody proceedings; 3) she was deflecting against
appellant’s allegations and a possible prosecution by German law enforcement for
allegedly stealing funds from appellant’s private bank account after the third assault;
4) she was deflecting against appellant’s allegations and a possible prosecution by
German law enforcement that she assaulted appellant and/or endangered her
daughter on 17 May 2015; 5) she was concerned she would lose custody of her
children if prosecuted for either of appellant’s allegations; and 6) she was trying to
force appellant’s chain of command to expedite the paperwork to pay for her and her



                                           9
SINCLAIR—ARMY 20160267

childrens’ departure from Germany, which would deprive appellant of his visitation
rights.

       Beyond these credibility and motive attacks, among others, the defense
focused on the lack of witness testimony and physical evidence corroborating MS’s
claims as to the first and second assaults. As to the third assault, defense attempted
to minimalize the severity of MS’s neck injuries through the cross-examination of
her and other witnesses. Appellant testified MS slapped him in the face and he used
self-defense and reasonable force during the 17 May 2015 incident. Defense counsel
attempted to corroborate appellant’s assertions by providing additional witness
testimony that appellant’s face was red because MS slapped him on 17 May 2015.

       The military judge admitted a sworn statement MS made to miltiary police in
July 2015 in which she wrote “I feel this situation has spread unnecessarily out of
control and again, I will not be pressing any charges against [appellant.]” Defense
asserted this statement was a full “recantation” by MS and her admittance that she
had lied about the assaults.

      Additionally, defense called two witnesses who testified MS possessed a
character for untruthfulness and SFC Downen discussed specific instances where he
believed MS had lied to him. Defense called witnesses who testified appellant
possessed a character for peacefulness and truthfulness.

                             4. The Presentencing Phase

      Appellant asserts his counsel were deficient by: 1) admitting only a sixty-six
page “Good Soldier Book” 5 and appellant’s brief unsworn statement; 2) failing to
present testimony from his family members; and 3) failing to present evidence of
combat injuries impacting his medical or mental health.

                   a. Good Soldier Book and Unsworn Statement

       In the pretrial agreement, appellant “voluntarily waive[d] [his] right to
request the personal appearance of any witness at the time of sentencing not located
in Stuttgart, [Germany].” The issue is whether defense counsels’ decision to submit
eleven character “letters of support,” as opposed to offering telephonic witness
testimony, was reasonably sound.

        Defense counsels’ affidavits discuss their decision to submit eleven character
letters as tactically sound “because the witness[es] would avoid cross-examination”
and from past experience they knew that particular military judge “gave equal


5
 The “Good Soldier Book” contained eleven character “letters of support,”
appellant’s evaluations and awards, photographs, and his enlisted record brief.


                                          10
SINCLAIR—ARMY 20160267

weight to both live testimony and written statements.” We agree their actions were
not unreasonable under prevailing professional norms. As aptly stated in
government’s brief, the eleven character letters provided a “detailed account of the
best aspects of appellant’s career as well as his personal attributes, qualities and
rehabilitative potential” from “a variety of people who knew appellant personally
and professionally—supervisor, subordinates, and peers.” (Gov’t Br. at 45). This
case is, therefore, distinguishable from United States v. Eaton, 2015 CCA LEXIS
206, *7-12 (Army Ct. Crim. App. 13 May 2015) (mem. op.) where defense counsel
erred by presenting a “good soldier book” devoid of any written character
statements.

       As to the brevity of the unsworn statement, defense counsel states “once the
verdict was read, [appellant] became irate and told us he did not want to put on . . .
an unsworn statement. . . . [Appellant] refused to give the unsworn statement we
had previously prepared with him, but instead wrote the short statement which he
gave during the sentencing case.” Both defense counsel, the senior defense counsel,
and the regional defense counsel advised appellant to read the previously prepared
unsworn statement but appellant “refused to read it” . . . [and] he only said a few
menial sentences.” Based on counsel’s preparation and advice, and appellant’s
apparent disregard of this assistance, we find counsel were not deficient based on
the brevity of the unsworn statement.

                          b. Appellant’s Family Testimony

       Appellant asserts defense counsel should have called his family members to
testify during the presentencing phase. Beyond his own affidavit, appellant did not
provide an affidavit from any of his family members. Appellant’s affidavit is a mere
proffer as to the likely substance of his family members’ testimony. Even if we
were to adopt appellant’s proffer regarding his family members’ testimony, he failed
to establish such information would have altered his sentence.

                 c. Appellant’s Medical and Mental Health History

       An appellant’s medical and mental health history can be critical evidence
during the presentencing phase. Based on its potential importance, we ordered
defense counsel to submit additional affidavits as to their investigative efforts and
strategic decisions regarding appellant’s medical and mental health history.

      Defense counsels’ affidavits contain their investigative efforts and tactical
reasoning. First, defense counsel discussed with appellant whether he had any
medical or mental health issues. Defense counsel obtained an index of appellant’s
medical records. Although appellant sought treatment for “TBI, PTSD, [and] mental
health” conditions, his records revealed “he was not clinically diagnosed with a
mental or physical disability due to his service.” Defense counsel spoke with



                                          11
SINCLAIR—ARMY 20160267

appellant’s psychologist and confirmed appellant was not diagnosed with any mental
health issues. Further, defense counsel admitted appellant’s medical record index as
substantive evidence for the military judge to consider but did not assert any of
appellant’s medical or mental health conditions were combat related. (App. Ex.
VII).

       Based on a lack of clinical diagnosis as to any medical or mental health
disability being connected to appellant’s combat service, defense counsel reasoned
presenting such evidence could have hurt appellant. Defense counsel stated he had
“seen other cases where the Accused raised PTSD and/or TBI without a strong
evidentiary basis backfire[] because the factfinder felt the accused was using it as an
excuse.” Based on defense counsels’ investigative efforts and their strategic
evaluation of the probative value of offering appellant’s medical and mental health
conditions as combat related, we find their conduct regarding presentation of
medical evidence not unreasonable.

      Even assuming defense counsel were deficient during the presentencing phase,
appellant has not met his burden to show that any difference in the presentencing
case would have led to a more favorable outcome. See United States v. Akbar, 74
M.J. 364, 384 (C.A.A.F. 2015).

                                   CONCLUSION

      On consideration of the entire record, the findings of guilty and the sentence
are AFFIRMED.

      Senior Judge CAMPANELLA and Judge SALUSSOLIA concur.

                                       FORTHE
                                      FOR  THECOURT:
                                               COURT:



                                      JOHN P. TAITT
                                      Acting Clerk of Court




                                          12